Harrison, J., concurring.
I concur in the order affirming the judgment, both for the reasons expressed in the opinion of Mr. Justice De Haven, and also upon the following considerations:—
Section 1402 of the Civil Code provides that “upon the death of the husband, one half of the community property goes to the surviving wife, and the other half .... goes to his descendants, .... subject to his debts, the family allowance, and expenses of administration.” These are the “ purposes of administration,” referred to in section 1384 of the Civil Code, and are also the objects for which the court is authorized, under section 1536 of the Code of Civil Procedure, to direct a sale of the property of the decedent. The right of the children and the right of the surviving wife to the community property exist by virtue of the same section of the code, and are declared in identical words; and inasmuch as it is the settled rule that the right of the surviving wife to her half of the community property vests in her im*589mediately upon the death of the husband (Estate of Silvey, 42 Cal. 210), it must also be held that the right of the children to their half of the same property vests in them at the same time.
In King v. La Grange, 50 Cal. 328, it was held that a power of sale in the will did not authorize a conveyance by the executor of the wife’s share of the community property, and that a conveyance by the executor, under such power, of the real estate of the deceased, did not have the effect to transfer the interest of the wife as the survivor of the community. It is true that the conveyance in that case was only of the “ right, title, and interest ” of the decedent in the property, but the decision in the case does not turn upon This distinction, and in reality such a distinction does not exist. At the date of the conveyance, the testator, being dead, had of course no “ right, title, or interest ” in the property; and the conveyance by the executor, under the power contained in the will, being like a conveyance under any other power of attorney (Larco v. Casaneuava, 30 Cal. 560), would necessarily be limited to such right, title, and interest as existed in his constituent at the date of his death, the point of time when the authority of the executor came into existence. If a conveyance under a power of sale given in the will is inoperative to transfer the interest of the wife, it must be equally inoperative to transfer the interest of the children. In accordance with the principles established by the decision in King v. La Grange, 50 Cal. 328, it is the usual, if not the invariable, custom of conveyancers in this state, when community property of a decedent is sold by the executor, under a power given by the will, to require a release cr conveyance of the same property from the surviving wife. This rule or custom was followed in the present case, since it appears from the record that the purchaser took a deed of the land in question from the surviving wife individually, as well as in her representative capacity.
Rehearing denied.